United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF PRINTING & ENGRAVING,
Fort Worth, TX, Employer
__________________________________________
Appearances:
Ditty S. Bhatti, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-749
Issued: October 21, 2014

Case Submitted on the Record

ORDER OF ERRATUM
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

The Board issued a decision and order in the above-entitled matter on August 6, 2014.
By that decision, the Board affirmed an August 23, 2013 decision of the Office of Workers’
Compensation Programs (OWCP), finding that appellant had not established his occupational
disease claim. However, the Clerk of the Board inadvertently misaddressed the August 6, 2014
decision, with respect to appellant’s authorized attorney, and mailed it to an incorrect address.
The copy of the decision sent to appellant’s authorized attorney’s address of record was returned
to the Board by the U.S. Postal Service as “unclaimed unable to forward.”
Board regulations provide that it will send its decisions and orders to appellant and his
representative at the time of issuance.1 In Bertha Keeble,2 the Board, citing to Ralph W. Moody,3
noted that a decision of the Board is issued when it is filed and mailed, and that the presumption
will be that this was accomplished on the date the decision is dated.4 The Board found in Keeble
1

20 C.F.R. § 501.6(f).

2

45 ECAB 355 (1994).

3

44 ECAB 375 (1993).

4

See supra note 2 at 356. See also B.B., Docket No. 14-799 (issued September 12, 2014).

that, as the decision in that case had been mailed to an incorrect address, the decision was not
properly issued. Consequently, the Board ordered that the decision be correctly issued.
Similarly, in the instant case, the Board inadvertently addressed and mailed the August 6,
2014 decision to an incorrect address for appellant’s authorized attorney. As in Keeble, since the
Board mailed the August 6, 2014 decision to an incorrect address, the Board concludes that such
decision was not properly issued and must be correctly issued in accordance with the Board’s
regulations.5
IT IS HEREBY ORDERED that the Board’s August 6, 2014 decision is reissued.
Issued: October 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

With respect to the copy of the decision sent to appellant, there is no presumption of receipt under the “mailbox
rule” since there is evidence of nondelivery. See L.D., Docket No. 14-468 (issued July 1, 2014); E.C., Docket No.
11-510 (issued September 8, 2011).

2

